Case 3:21-mc-80107-LB Document 6-2 Filed 05/04/21 Page 1 of 35




                 EXHIBIT “A”
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                1 of 2
                                                                     22of 35
                                                                          Page ID #:1



 1   Philip Lempriere, CASB # 143613
     Email: plempriere@schwabe.com
 2   Schwabe, Williamson & Wyatt, P.C.
     1420 5th Avenue, Suite 3400
 3   Seattle, WA 98101-4010
     Telephone: 206.622.1711
 4   Facsimile: 206.292.0460
     Attorneys for Applicant,
 5   Hapag-Lloyd Aktiengesellschaft
 6
 7
 8
                   IN THE UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION
10
11    In re Application of                    Case No.: 8:21-mc-00015
12    HAPAG-LLOYD                             EX PARTE APPLICATION FOR
      AKTIENGESELLSCHAFT                      ORDER AUTHORIZING
13                                            DISCOVERY FOR USE IN FOREIGN
           Applicant,                         PROCEEDINGS UNDER 28 U.S.C.
14                                            § 1782
      For Order Authorizing Discovery For
15    Use In Foreign Proceedings Under 28     [Filed Concurrently With Declaration
      U.S.C. § 1782                           of Crystal Kennedy; and Proposed
16                                            Order]
17
18
19
20
21
22
23
24
25
26
27
28

     EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                2 of 3
                                                                     22of 35
                                                                          Page ID #:2



 1                                      TABLE OF CONTENTS
 2   I.     INTRODUCTION ......................................................................................1
 3   II.    STATEMENT OF FACTS .........................................................................3
 4          A.      Parties and Agreements for Foreign Proceedings ............................3
 5          B.      The Incident......................................................................................6
 6          C.      Jurisdiction and Venue .....................................................................9
 7   III.   ARGUMENT..............................................................................................9
 8          A.      HL’s Application Meets the Statutory Requirements for § 1782
 9                  Discovery .........................................................................................9
10          B.      The § 1782 Discretionary Factors all Weigh in Favor of Granting
11                  HL’s Application ............................................................................11
12   IV.    CONCLUSION ........................................................................................15
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 i
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                3 of 4
                                                                     22of 35
                                                                          Page ID #:3



 1                                      TABLE OF AUTHORITIES
 2                                                                                                          Page(s)

 3   Cases
 4   Akebia Therapeutics, Inc. v. Fibrogen, Inc.,
 5      793 F.3d 1108 (9th Cir. 2015) .................................................................. 1, 11

 6   In re Application of Winning (HK) Shipping Co., Ltd.,
         No. 09-22659-MC, 2010 U.S. Dist. LEXIS 54290, 2010 WL
 7       1796579 (S.D. Fla. Apr. 30, 2010) ................................................................. 2
 8
     In re Application Pursuant to 28 U.S.C. 1782 for an Order
 9       Permitting Bayer AG,
10       146 F.3d 188 (3d Cir. 1998) ............................................................. 10, 13, 15

11   In re Application to take Discovery of Kane for Use in Foreign
         Proceeding, No. 2:21-MC-00159-SB, (PDx), 2021 U.S. Dist.
12
         LEXIS 35859, at *5 (C.D. Cal. Feb. 24, 2021) ........................................... 10
13
     In re Consorcio Ecuatoriano de Telecomunicaciones S.A. v. JAS
14       Forwarding, (USA) Inc.,
15       747 F.3d 1262, 1270 (11th Cir. 2014) .......................................................... 10

16   In re Dubey,
        949 F. Supp. 2d 990 (C.D. Cal. 2013) ................................................ 2, 10, 11
17
18   Euromepa, S.A. v. R. Esmerian, Inc.,
       51 F.3d 1095 (2d Cir. 1995) ......................................................................... 12
19
     Fed. Ins. Co. v. UPS Ocean Freight Servs.,
20
       No. CV 16-9305-DMG (Ex), 2017 U.S. Dist. LEXIS 224203
21     (C.D. Cal. Dec. 8, 2017) ................................................................................. 4
22   In re Golden Root Invs. Pte,
23      No. EDMC 19-11, JGB (KKx), 2019 U.S. Dist. LEXIS 227805,
         at *4–5 (C.D. Cal. Sep. 6, 2019 ...................................................................... 2
24
     In re Gov’t of the Lao People’s Democratic Republic,
25
         No. 1:15-MC-00018, 2016 U.S. Dist. LEXIS 47998 (D. N.
26       Mar. I. Apr. 7, 2016) ....................................................................................... 2
27
28
                                 ii
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                4 of 5
                                                                     22of 35
                                                                          Page ID #:4



 1   In re Grupo Unidos Por El Canal S.A.,
 2       No. 14-mc-80277-JST (DMR), 2015 U.S. Dist. LEXIS 52358
         (N.D. Cal. Apr. 21, 2015) ............................................................................... 2
 3
     Gushlak v. Gushlak,
 4
       Nos. 11-2584-cv, 11-3808-cv, 2012 U.S. App. LEXIS 13535
 5     (2d Cir. July 3, 2012) ..................................................................................... 1
 6   Haluapo v. Akashi Kaiun, K.K.,
 7     748 F.2d 1363 (9th Cir. 1984) ........................................................................ 4
 8   Hartford Ins. Co. v. Hapag-Lloyd Container Line GmBH,
       No. 02-22154-CIV-GOLD/SIMONTON, 2003 U.S. Dist.
 9
       LEXIS 18461 (S.D. Fla. Apr. 28, 2003) ......................................................... 5
10
     Heraeus Kulzer, GmbH v. Biomet, Inc. (Heraeus),
11     633 F.3d 591 (7th Cir. 2011) ........................................................................ 13
12
     HRC-Hainan Holding Co., LLC v. Yihan Hu (In re HRC-Hainan
13     Holding Co., LLC),
14     No. 20-15371, 2020 U.S. App. LEXIS 33250 (9th Cir. Oct. 21,
       2020) ........................................................................................................... 2, 3
15
     Husayn v. Mitchell,
16     938 F.3d 1123 (9th Cir. 2019) ........................................................................ 1
17
     Intel Corp. v. Advanced Micro Devices, Inc.,
18      542 U.S. 241 (2004)............................................................................... passim
19   In re Joint Stock Co. Raiffeinsenbank,
20       No. 16-mc-80203-MEJ, 2016 U.S. Dist. LEXIS 152090, at *19
         (N.D. Cal. Nov. 2, 2016) ............................................................................. 13
21
22   In re Kleimar NV,
         220 F. Supp. 3d 517 (S.D.N.Y. 2016) ........................................................... 3
23
     In re Letters Rogatory from Tokyo Dist.,
24      539 F.2d 1216 (9th Cir. 1976) ........................................................................ 1
25
     Mak v. For the Issuance of Discovery in ex rel. Foreign
26     Proceeding Pursuant to 28 U.S.C. 1782,
27     2012 U.S. Dist. LEXIS 98577, 2012 WL 2906761 (N.D. Cal.
       July 16, 2012) .............................................................................................. 13
28
                                                              iii
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                5 of 6
                                                                     22of 35
                                                                          Page ID #:5



 1   Mees v. Buiter,
 2     793 F.3d 291 (2d Cir. 2015) ........................................................................ 14
 3   Meritz Fire & Marine Ins. Co. v. Hapag-Lloyd,
       No. CV 09-3242 PSG, 2009 U.S. Dist. LEXIS 88020 (C.D.
 4
       Cal. Sep. 2, 2009) ........................................................................................... 4
 5
     MetaLab Design, Ltd. v. Zozi Int’l, Inc.,
 6     No. 17-mc 80153-MEJ, 2018 U.S. Dist. LEXIS 5448 (N.D.
 7     Cal. Jan. 11, 2018) ........................................................................................ 14
 8   In re Owl Shipping, LLC,
        Civil Action No. 14-5655 (AET)(DEA), 2014 U.S. Dist. LEXIS
 9
         148088 (D.N.J. Oct. 17, 2014) ................................................................. 3, 13
10
     In re Pinchuk,
11       No. 13-22857-MC-GOODMAN, 2013 U.S. Dist. LEXIS
12       147864 (S.D. Fla. Sep. 20, 2013) ................................................................... 2
13   Servotronics, Inc. v. Rolls-Royce PLC,
14      975 F.3d 689 (7th Cir. 2020), cert. granted, No. 20-794, 2021
        U.S. LEXIS 1592 (Mar. 22, 2021) ............................................................. 2, 3
15
     Siemens AG v. W. Dig. Corp.,
16      No. 8:13-cv-01407-CAS-(AJWx), 2013 U.S. Dist. LEXIS
17      159266 (C.D. Cal. Nov. 4, 2013).................................................................. 12
18   United States v. Sealed 1,
19     235 F.3d 1200 (9th Cir. 2000) ..................................................................... 11

20   Walker v. Braus,
       995 F.2d 77 (5th Cir. 1993) ............................................................................ 4
21
22   Statutes

23   28 U.S.C. § 1333 .................................................................................................. 9
24   28 U.S.C. § 1782 ......................................................................................... passim
25   46 U.S.C. § 30701 ................................................................................................ 2
26
27
28
                                                             iv
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                6 of 7
                                                                     22of 35
                                                                          Page ID #:6



 1   Other Authorities
 2
     Fed. R. Civ. P. 9(h) .............................................................................................. 9
 3
     Fed. R. Civ. P. 26(b)(1) ............................................................................... 14, 15
 4
     Fed. R. Civ. P. 34(a) ............................................................................................ 8
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             v
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                7 of 8
                                                                     22of 35
                                                                          Page ID #:7



 1              MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Hapag-Lloyd Aktiengesellschaft (“HL”) respectfully requests an order
 4   allowing discovery for use in foreign proceedings pursuant to 28 U.S.C. § 1782.
 5   Section 1782 authorizes a district court to order a person “who resides or is
 6   found” in the district to provide discovery “for use in a proceeding in a foreign
 7   or international tribunal,” upon “application by any interested person.” Ex parte
 8   consideration is proper because applications for § 1782 discovery are typically
 9   considered ex parte since parties will have adequate notice of any discovery taken
10   pursuant to the request and will then have the opportunity to move to quash the
11   discovery. See In re Letters Rogatory from Tokyo Dist., 539 F.2d 1216, 1219 (9th
12   Cir. 1976) (holding that “Letters Rogatory are customarily received and
13   appropriate action taken with respect thereto ex parte. The witnesses can and
14   have raised objections and exercised their due process rights by motions to quash
15   the subpoenas.”); see also Husayn v. Mitchell, 938 F.3d 1123, 1126, 1138 (9th
16   Cir. 2019) (reversing and remanding an Eastern District of Washington order
17   quashing § 1782 subpoenas originally granted ex parte); Akebia
18   Therapeutics, Inc. v. Fibrogen, Inc., 793 F.3d 1108, 1109–10 (9th Cir. 2015)
19   (affirming ex parte grant of § 1782 application); Gushlak v. Gushlak, Nos.
20   11-2584-cv, 11-3808-cv, 2012 U.S. App. LEXIS 13535, at *3 (2d Cir. July
21   3, 2012) (“it is neither uncommon nor improper for district courts to grant
22   application made pursuant to § 1782 ex parte”). Section 1782 relief is available
23   when certain statutory requirements are met and discretionary factors weigh in
24   favor of granting the application. See generally Intel Corp. v. Advanced Micro
25   Devices, Inc., 542 U.S. 241 (2004). HL meets the requirements.
26         The containership M/V ONE APUS was en route from Yantian, China to
27   Long Beach, California when something went wrong and the ship lost at least
28   eight hundred forty-three (843) containers overboard. A recent article described
                                            1
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                               Document1 6-2
                                          FiledFiled
                                                03/26/21
                                                     05/04/21
                                                           PagePage
                                                                8 of 9
                                                                     22of 35
                                                                          Page ID #:8



 1   the incident as “one of the worst container losses at sea ever recorded.” The
 2   Maritime Executive, ONE Apus Containership Returns to Sea After Three Month
 3   Recovery        (Mar.       16,      2021,       10:40AM)         https://www.maritime-
 4   executive.com/article/one-apus-containership-returns-to-sea-after-three-month-
 5   recovery. Hundreds more containers suffered damage without falling off the ship.
 6   HL does not own the vessel, but as slot charterer it was allotted the use of certain
 7   container slots onboard. Three other shipping companies—Hyundai Merchant
 8   Marine Co., Ltd. (“Hyundai”), Ocean Network Express Pte. Ltd. (“ONE”), and
 9   several affiliated entities of Yang Ming Marine Transport Corp. (“Yang Ming”)
10   (HL, Hyundai, ONE, and Yang Ming are collectively the “THE Alliance”)—also
11   book space on vessels provided or chartered by members of THE Alliance.
12           HL issued bills of lading to cargo owners for transport of their cargo and
13   has obligations to them pursuant to the terms of the bills of lading and under the
14   U.S. Carriage of Goods by Sea Act, 46 U.S.C. § 30701, note (“COGSA”). As
15   HL’s bills of lading mandate, HL will need to defend litigation in the courts of
16   Hamburg, Germany1 for claims related to the lost or damaged cargo. Information
17
18   1
       As discussed in more detail below, the German court venue is mandatory for claims against
     HL by most of its cargo customers. Certain claims between HL and other members of THE
19   Alliance are subject to arbitration in London, England. The United States Supreme Court will
     consider whether U.S. law allows federal courts to order § 1782 discovery for private
20   commercial arbitration abroad in Servotronics, Inc. v. Rolls-Royce PLC, 975 F.3d 689, 696
     (7th Cir. 2020), cert. granted, No. 20-794, 2021 U.S. LEXIS 1592, at *1 (Mar. 22, 2021). The
21   same question was pending in the Ninth Circuit Court of Appeals before the Supreme Court
     granted certiorari in Servotronics. See HRC-Hainan Holding Co., LLC v. Yihan Hu (In re HRC-
22   Hainan Holding Co., LLC), No. 20-15371, 2020 U.S. App. LEXIS 33250, at *1–2 (9th Cir.
     Oct. 21, 2020), currently held in abeyance pending the Supreme Court’s disposition in
23   Servotronics. Other than the underlying district court decision in HRC-Hainan, No. 19-mc-
     80277-TSH, 2020 U.S. Dist. LEXIS 32125, at *1 (N.D. Cal. Feb. 25, 2020), district courts
24   within the Ninth Circuit have ruled that § 1782 cannot be used in aid of foreign private
     arbitration. See In re Dubey, 949 F. Supp. 2d 990 (C.D. Cal. 2013); In re Golden Root Invs.
25   Pte, No. EDMC 19-11 JGB (KKx), 2019 U.S. Dist. LEXIS 227805, at *4–5 (C.D. Cal. Sep. 6,
     2019); In re Gov’t of the Lao People’s Democratic Republic, No. 1:15-MC-00018, 2016 U.S.
26   Dist. LEXIS 47998, at *32–33 (D. N. Mar. I. Apr. 7, 2016); In re Grupo Unidos Por El Canal
     S.A., No. 14-mc-80277-JST (DMR), 2015 U.S. Dist. LEXIS 52358, at *36 (N.D. Cal. Apr. 21,
27   2015). Other courts have ruled that London arbitration proceedings are within § 1782’s scope.
     See In re Pinchuk, No. 13-22857-MC-GOODMAN, 2013 U.S. Dist. LEXIS 147864, at *6
28   (S.D. Fla. Sep. 20, 2013) (citing In re Application of Winning (HK) Shipping Co., Ltd., No.
                                                  2
         EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
 Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB Document
                                Document1 6-2
                                           Filed
                                               Filed
                                                 03/26/21
                                                     05/04/21
                                                            Page
                                                               Page
                                                                 9 of10
                                                                      22of Page
                                                                           35 ID #:9



 1   about the vessel’s operation and navigation during the voyage are of paramount
 2   importance to whether the vessel was and is seaworthy and HL’s defenses related
 3   to cargo claims. Depositions of the vessel’s officers are necessary to collect and
 4   preserve crucial evidence about the voyage. However, owners of the Japanese-
 5   flagged vessel have refused HL’s requests to investigate the incident. The vessel
 6   and its crew will be in Long Beach only briefly, after which HL may forever lose
 7   the opportunity to gather documents and depose the crew because once crew
 8   members sign off, there is a good chance that they will not return to the ship. HL
 9   thus seeks an order for depositions and the production of documents and things
10   as specified in the attached subpoenas.
11   II.    STATEMENT OF FACTS
12          A.     Parties and Agreements for Foreign Proceedings
13          The M/V ONE APUS (the “Vessel”), is a Japanese-flagged
14   containership bearing IMO Number 9806079. Upon information and belief,
15   the Vessel is: (1) owned by Chidori Ship Holding LLC, a Japanese limited
16   liability company (“Chidori”); (2) bareboat chartered to Jessica Ship Holding
17   S.A., a Panamanian limited liability company (“Jessica”); (3) time chartered
18   to an NYK Line-affiliate, a Japanese company; and (4) sub-time chartered by
19   ONE, a Singaporean limited liability company. Declaration of Crystal
20   Kennedy in Support of Application for Order Under 28 U.S.C. § 1782
21   (“Kennedy Dec.”), ¶ 5. NYK Ship Management Pte., Ltd., a Singaporean
22   company, manages the Vessel. Id. As owner pro hac vice and manager,
23   respectively, Jessica and NYK had operational control over the day-to-day
24
25
     09-22659-MC, 2010 U.S. Dist. LEXIS 54290, 2010 WL 1796579, at *6–7 (S.D. Fla. Apr. 30,
26   2010)); In re Kleimar NV, 220 F. Supp. 3d 517 (S.D.N.Y. 2016) (the LMAA is a foreign
     tribunal within the meaning of § 1782); In re Owl Shipping, LLC, Civil Action No. 14-5655
27   (AET)(DEA), 2014 U.S. Dist. LEXIS 148088, at *3 (D.N.J. Oct. 17, 2014). Regardless of the
     outcome in Servotronics or HRC-Hainan, § 1782 discovery is appropriate here for use in the
28   inevitable German judicial proceedings.
                                                3
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              10 of11
                                                                    22of Page
                                                                         35 ID #:10



 1   management and navigation of the Vessel, and employed the crew. See
 2   Haluapo v. Akashi Kaiun, K.K., 748 F.2d 1363, 1364 (9th Cir. 1984); Walker
 3   v. Braus, 995 F.2d 77, 80–81 (5th Cir. 1993) (in time charter situation, vessel
 4   owner maintains possession and control of the vessel).
 5           ONE, HL, Hyundai, and Yang Ming entered into a Vessel Sharing
 6   Agreement (“VSA”) as members of THE Alliance. Kennedy Dec., ¶ 6, Ex.
 7   1. Pursuant to the VSA, the companies sold cargo space on vessels owned or
 8   chartered by members of THE Alliance. Id. In other words, the members
 9   shared space on each other’s vessels. Id. Members of THE Alliance that do
10   not own or charter the ships on which they sold cargo space are referred to as
11   “slot charterers.” Id.
12           Every shipment booked with HL is governed by a bill of lading that
13   incorporates HL’s standard terms and conditions. Kennedy Dec., ¶ 7, Ex. 2.
14   Paragraph 25 of HL’s bill of lading provides that any claim or dispute arising
15   under the bill of lading “shall be determined in the Hamburg courts to the
16   exclusion of the jurisdiction of the courts of any other place.” Id. The
17   mandatory forum in Hamburg is triggered because one hundred fifty-seven
18   (157) of the lost containers, and another eighty-eight (88) containers onboard
19   and but damaged, shipped under HL bills of lading. Kennedy Dec., ¶ 7, Exs.
20   4, 5.
21           HL’s German forum selection clause has been upheld and enforced by
22   this Court and other district courts. See e.g., Fed. Ins. Co. v. UPS Ocean
23   Freight Servs., No. CV 16-9305-DMG (Ex), 2017 U.S. Dist. LEXIS 224203,
24   at *7 (C.D. Cal. Dec. 8, 2017) (enforcing HL’s German forum selection
25   clause and granting its motion to dismiss for improper venue); Meritz Fire &
26   Marine Ins. Co. v. Hapag-Lloyd, No. CV 09-3242 PSG (PLAx), 2009 U.S.
27   Dist. LEXIS 88020, at *11 (C.D. Cal. Sep. 2, 2009) (finding HL’s forum
28
                                           4
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              11 of12
                                                                    22of Page
                                                                         35 ID #:11



 1   selection clause reasonable and binding on non-parties to HL’s bill of lading);
 2   Hartford Ins. Co. v. Hapag-Lloyd Container Line GmBH, No. 02-22154-
 3   CIV-GOLD/SIMONTON, 2003 U.S. Dist. LEXIS 18461, at *24 (S.D. Fla.
 4   Apr. 28, 2003) (ruling that HL’s German forum selection clause is mandatory
 5   and exclusive). HL has also secured a federal district court order granting
 6   § 1782 discovery under substantially similar circumstances. See Kennedy
 7   Dec., ¶ 8, Ex. 6.
 8         HL, along with other members of THE Alliance, is also a party to an
 9   agreement called a Cross Slot Charterparty (the “CSC”), under which each
10   party is provided slots (cargo space) onboard vessels owned or chartered by
11   another party. Kennedy Dec., ¶ 9, Ex. 7. Under the CSC, whichever company
12   charters a vessel is considered the Owner with potential indemnity
13   obligations to the other parties for certain claims regarding cargo or
14   containers. Id. Under Section 8 of the CSC, the Owner must ensure that records
15   related to each voyage are preserved and accessible to the slot charterers, and
16   must assist in identifying witnesses and obtaining their statements and other
17   evidence that may give rise to a claim against a slot charterer. Id.
18         As mentioned above, the German court forum is mandatory for claims
19   against HL from most of its cargo customers, some of whom have already
20   demanded information regarding their cargo, the nature and circumstances of the
21   loss, and preservation of evidence relating to the casualty. Id. Thus far, HL’s
22   cargo customers have provided notice of intent to pursue claims against HL for
23   their losses in connection with 49 of the lost or damaged containers, and HL
24   expects eventual claims for all lost and damaged cargo. Id., ¶ 7, Ex. 3.
25
26
27
28
                                             5
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              12 of13
                                                                    22of Page
                                                                         35 ID #:12



 1         B.    The Incident
 2         On or around November 30, 2020, the Vessel was en route from
 3   Yantian, China to Long Beach, California when something went wrong.
 4   Kennedy Dec., ¶ 10, Ex. 8. The Vessel reportedly rolled heavily and lost at
 5   least eight hundred forty-three (843) containers overboard, with hundreds of
 6   other containers damaged onboard. Id.; see also id., ¶ 7, Exs. 4, 5 (showing
 7   containers confirmed to be lost as of February 3, 2021, and containers
 8   confirmed to be damaged as of March 5, 2021). Damaged containers were
 9   discharged, transloaded, and restowed in Japan for onward carriage to Long
10   Beach. Id., ¶ 10. The full extent of cargo loss and damage has yet to be
11   determined. Id.
12
13
14
15
16
17
18
19
20
21
22
23
24
25         HL has already received claims from dozens of cargo shippers, owners,
26   consignees, and their insurers for the lost and damaged cargo. Id., ¶ 11. HL
27   expects to receive dozens more claims in the coming months. Id.
28   Accordingly, HL expects litigation in Hamburg, Germany. Id. Documents
                                         6
     EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              13 of14
                                                                    22of Page
                                                                         35 ID #:13



 1   and information from the Vessel related to the voyage and stowage of the
 2   containers are key to allow HL to defend the numerous claims for cargo loss
 3   or damage. Id. Yet, the Vessel owners have repeatedly refused HL’s requests
 4   to thoroughly investigate the incident and preserve critical evidence,
 5   including by denying access to the Vessel to examine lashing gear and related
 6   deck fittings and other securing devices likely to have failed. Id.
 7         During the more than three months that the Vessel was docked in Kobe,
 8   Japan, its owners blocked HL from doing anything more than a brief,
 9   superficial walk though in limited parts of the ship and observing the
10   container operations from a considerable distance in a small area marked on
11   the dock. Id., ¶ 12. HL has repeatedly asked the vessel owners to allow a more
12   thorough on-board investigation, but have been refused. Id. HL has made
13   requests by email and telephone without receiving responses. Id. When the
14   owners have responded, they have asked HL to give up and rely on ONE for
15   information and documents. Id., ¶ 12, Ex. 9 (messages from HL seeking
16   access to the Vessel and the owner’s denials of access).
17         Moreover, some relevant lashing equipment was removed from the
18   Vessel during the transloading operations in Kobe, and HL was not allowed
19   to photograph or view the equipment up close in any way. Id., ¶ 13. HL is
20   reasonably concerned that further delay of inspection will result in more
21   evidence being lost forever. Id., ¶ 13, Ex. 10 (messages from HL to ONE—
22   under the VSA, the “owner” in relation to other members of THE Alliance—
23   seeking access to the Vessel and ONE’s denials of access).
24         HL expects the Vessel to arrive at the Port of Long Beach on or around
25   Wednesday, March 31, 2021. Id., ¶ 14. While the ship’s schedule is subject
26   to change, it is expected to lay at anchor for approximately one week before
27   proceeding to berth at the Port of Long Beach for a few days for cargo
28
                                           7
     EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              14 of15
                                                                    22of Page
                                                                         35 ID #:14



 1   operations. Id. Once the ship and crew leave Long Beach, HL may forever
 2   lose the opportunity to depose its crew and examine evidence necessary in
 3   the German tribunal. Id. As set forth in the subpoenas attached as Exhibits A-
 4   E, HL seeks discovery from the Vessel’s master, chief officer, officer of the
 5   watch when the containers were lost or damaged, chief engineer, and second
 6   engineer, as necessary to collect and preserve evidence for use in the
 7   inevitable foreign actions. Id. Even if the crew members who were aboard
 8   the ship at the time of the casualty have left the Vessel by the time it arrives
 9   in Long Beach, HL will need to depose some of the current crew members.
10   Id. They can explain how various ship systems work and what the ship’s
11   records reveal about the cargo stowage and lashing conditions, the ship’s
12   stability, and similar issues on the casualty voyage. Id.
13         HL also needs to have a marine surveyor and potentially other experts
14   knowledgeable regarding marine electronic equipment attend on board the
15   vessel to inspect the conditions and obtain relevant data and information
16   relating to the casualty. Id. The surveyor would inspect the area on deck and
17   below deck where cargo was lost and damaged, the ship’s bridge (or
18   wheelhouse) from which the ship’s officers navigated the Vessel, the ship’s
19   office and/or cargo control room, and the engine room. Id. Other experts
20   would inspect and possibly extract data from the ship’s electronic equipment,
21   such as Electronic Chart Display Information Systems (“ECDIS”), Voyage
22   Data Recorders (“VDR”), cargo and cargo lashing-related computer
23   programs, vessel stability computer programs, weather routing systems, and
24   potentially other ship’s systems that relate to navigation, voyage planning,
25   and the ship’s propulsion, auxiliary and related equipment and machinery.
26   Id.; see also Fed. R. Civ. P. 34(a) (permitting entry onto a party’s property to
27   inspect and copy documents and electronically stored information).
28
                                           8
     EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              15 of16
                                                                    22of Page
                                                                         35 ID #:15



 1          HL will conduct the discovery and depositions in cooperation with
 2   opposing counsel and in a manner that minimizes disruption to the Vessel’s
 3   crew and operations. HL will send copies of the Court’s Order and the
 4   subpoenas to the Vessel owner’s lawyers who have already been appointed
 5   in London and in Asia. HL will also arrange to serve the Order and subpoenas
 6   on the vessel owner’s local counsel once appointed.
 7          C.    Jurisdiction and Venue
 8          This matter is within the Court’s admiralty and maritime jurisdiction under
 9   28 U.S.C. § 1333 and Fed. R. Civ. P. 9(h). Jurisdiction is also proper pursuant to
10   28 U.S.C. § 1782, as this application for discovery involves persons, documents
11   and property that are or will shortly be located within this district. Venue in this
12   district is appropriate pursuant to 28 U.S.C. § 1782 because the discovery is being
13   sought from the Vessel which is expected to arrive at the Port of Long Beach on
14   or around Wednesday, March 31, 2021, and to depart soon after completing
15   cargo operations.
16   III.   ARGUMENT
17          The framework for granting an application for § 1782 discovery, as set
18   forth by the Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542
19   U.S. 241, 256–65 (2004), involves both statutory requirements and discretionary
20   factors for consideration. Here, HL meets all the statutory requirements and the
21   discretionary factors all weigh in favor of granting HL’s application.
22          A.    HL’s Application Meets the Statutory Requirements
23                for § 1782 Discovery

24          An applicant under § 1782 must satisfy the following statutory
25   prerequisites: “(1) the application is made by a foreign or international tribunal
26   or ‘any interested person’; (2) the discovery is ‘for use in a proceeding in a
27   foreign or international tribunal’; and (3) the person or entity from whom the
28   discovery is sought is a resident of or found in the district in which the application
                                               9
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              16 of17
                                                                    22of Page
                                                                         35 ID #:16



 1   is filed.” In re Dubey, 949 F. Supp. 2d 990, 992 (C.D. Cal. 2013) (quoting In re
 2   Application Pursuant to 28 U.S.C. 1782 for an Order Permitting Bayer AG, 146
 3   F.3d 188, 193 (3d Cir. 1998)); see also 28 U.S.C. § 1782(a).
 4         First, HL is an “interested person” in the foreign proceedings. The U.S.
 5   Supreme Court has acknowledged that the term “interested person” should be
 6   interpreted broadly and includes both litigants as well as other parties who
 7   possess a reasonable interest in obtaining judicial assistance. Intel, 542 U.S. at
 8   256–57. HL is a party to the bills of lading under which cargo interests will claim
 9   against HL Germany courts. Under the circumstances, HL is indisputably an
10   “interested person” within the meaning of § 1782.
11         Second, HL seeks the discovery for use in a proceeding in a foreign or
12   international tribunal. The foreign proceeding for which a court may authorize
13   discovery need not be “pending or imminent.” Intel, 542 U.S. at 259. The statute
14   only requires that foreign proceedings “be within reasonable contemplation.” Id.
15   Although “[t]he future proceedings must be more than speculative,” it suffices
16   that the district court has sufficient indication that a foreign proceeding “would
17   eventuate in which the evidence gathered can be weighed impartially.” See In re
18   Consorcio Ecuatoriano de Telecomunicaciones S.A. v. JAS Forwarding (USA)
19   Inc., 747 F.3d 1262, 1270 (11th Cir. 2014); see also In re Application to take
20   Discovery of Kane for Use in Foreign Proceeding, No. 2:21-MC-00159-SB
21   (PDx), 2021 U.S. Dist. LEXIS 35859, at *5 (C.D. Cal. Feb. 24, 2021) (granting
22   § 1782 discovery after ruling that, “[b]ased on the information set forth in [a]
23   Declaration, the Court finds that the future proceeding described therein is within
24   reasonable contemplation, and that each of the Petitioners expects to be a
25   claimant in that proceeding.”).
26         Third, the Vessel (and hence the documents and evidence onboard) will be
27   at the Port of Long Beach on or about March 31, 2021, as the Vessel conducts
28
                                            10
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              17 of18
                                                                    22of Page
                                                                         35 ID #:17



 1   container cargo operations. Therefore, the persons from whom the discovery is
 2   sought are (or will be) found within this district when HL obtains the discovery.
 3         Based on the foregoing, the statutory requirements set forth in In re Dubey
 4   and § 1782 are satisfied.
 5         B.        The § 1782 Discretionary Factors all Weigh in Favor
 6                   of Granting HL’s Application
 7         Even if the statutory prerequisites are satisfied, “a district court is not
 8   required to grant a § 1782(a) discovery application simply because it has the
 9   authority to do so.” Intel, 542 U.S. at 264. Rather, a district court retains broad
10   discretion to grant or deny a § 1782 application and to determine what discovery,
11   if any, should be permitted. Id. Under Intel, the Court should consider the
12   following non-exhaustive factors: (1) whether the person from whom discovery
13   is sought is a participant in the foreign proceeding; (2) the nature and character
14   of the foreign proceeding, and whether the foreign court is receptive to judicial
15   assistance from the United States; (3) whether the discovery request is an attempt
16   to avoid foreign evidence-gathering restrictions; and (4) whether the discovery
17   request is “unduly intrusive or burdensome.” Id. at 264–66. However, “[t]he
18   district court [is] not required to address explicitly every factor or argument, nor
19   [is] it required to issue a written order.” Akebia Therapeutics, Inc. v. Fibrogen,
20   Inc., 793 F.3d 1108, 1112 (9th Cir. 2015) (citing United States v. Sealed 1, 235
21   F.3d 1200, 1206 (9th Cir. 2000) (noting the broad discretion afforded the district
22   courts under § 1782 and the lack of specific guidance with which to exercise that
23   discretion)).
24         Regarding the first factor, the U.S. Supreme Court has observed that the
25   need for § 1782 assistance is of particular importance when the entity from whom
26   discovery is sought is a non-party in the underlying foreign proceeding:
27   “nonparticipants in the foreign proceeding may be outside the foreign tribunal’s
28
                                             11
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              18 of19
                                                                    22of Page
                                                                         35 ID #:18



 1   jurisdictional reach; hence, their evidence, available in the United States, may be
 2   unobtainable absent § 1782(a) aid.” Intel, 542 U.S. at 264. The Vessel and its
 3   registered owner may not be parties to the German proceedings with the cargo
 4   claimants. Moreover, the Vessel is Japanese-flagged, its registered owner is a
 5   Japanese company, its bareboat charterer is a Panamanian company, its manager
 6   is a Singaporean company, and the crew are extremely unlikely to include any
 7   German citizens. As such, the anticipated German tribunal would not be
 8   empowered to compel the Vessel or its owners, managers, and crew to produce
 9   the requested documents or testimony in connection with HL’s defense of the
10   cargo claims. Absent an order from this Court permitting HL to serve subpoenas
11   seeking documents, crew depositions, and access to the Vessel for inspection,
12   HL may lose the only opportunity to procure critical evidence for use in German
13   litigation. The first discretionary factor thus weighs in favor of granting HL’s
14   application.
15         The second factor also favors HL’s application. This factor takes into
16   account the “nature of the foreign tribunal, the character of the proceedings
17   abroad, and the receptivity of the foreign court to U.S. federal-court judicial
18   assistance.” Intel, 542 U.S. at 264. This Court has observed that “when evaluating
19   whether foreign tribunals would accept U.S. assistance, courts look for
20   ‘authoritative proof that a foreign tribunal would reject evidence obtained with
21   the aid of section 1782.’” Siemens AG v. W. Dig. Corp., No. 8:13-cv-01407-CAS-
22   (AJWx), 2013 U.S. Dist. LEXIS 159266, at *7 (C.D. Cal. Nov. 4, 2013) (quoting
23   Euromepa, S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1100 (2d Cir. 1995))
24   (emphasis in Siemens AG). Seimens AG granted § 1782 discovery upon the
25   applicant’s uncontested testimony that a German court would consider the
26   evidence. Id. Courts have also ruled that the burden of demonstrating that the
27   foreign tribunal would be unreceptive to the evidence rests with the party
28
                                            12
     EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              19 of20
                                                                    22of Page
                                                                         35 ID #:19



 1   opposing the application. See Bayer AG, 146 F.3d at 196; see also In re Owl
 2   Shipping, LLC, Civil Action No. 14-5655 (AET)(DEA), 2014 U.S. Dist. LEXIS
 3   148088, at *3 (D.N.J. Oct. 17, 2014).
 4         Here, German counsel has advised HL that the German tribunal will
 5   consider the evidence. Kennedy Dec., ¶ 16. There is no contrary allegation and
 6   certainly no “authoritative proof” that the German court would reject the
 7   evidence HL seeks. Accordingly, the second discretionary factor also favors
 8   granting HL’s application.
 9         The third discretionary factor considers whether the § 1782 request
10   “conceals an attempt to circumvent foreign proof-gathering restrictions or other
11   policies of a foreign country or the United States.” Intel, 542 U.S. at 265. Courts
12   concentrate on the apparent motivation for the request and not on foreign
13   discovery rules that parties seldom have on hand. For example, In re Joint Stock
14   Co. Raiffeinsenbank weighed this factor in favor of discovery when granting the
15   application would allow more discovery than the foreign tribunal. No. 16-mc-
16   80203-MEJ, 2016 U.S. Dist. LEXIS 152090, at *19 (N.D. Cal. Nov. 2, 2016)
17   (citing Heraeus Kulzer, GmbH v. Biomet, Inc. (Heraeus), 633 F.3d 591, 597 (7th
18   Cir. 2011) (seeking more discovery than German discovery procedures allow was
19   not found to be an attempt to circumvent German law because a German litigant
20   “cannot obtain even remotely comparable discovery by utilizing German
21   procedures[.]”)). After all, as the Supreme Court held, “[a] foreign nation may
22   limit discovery within its domain for reasons peculiar to its own legal practices,
23   culture, or traditions—reasons that do not necessarily signal objection to aid from
24   United States federal courts.” Intel, 542 U.S. 241 at 261; see also Mak v. For the
25   Issuance of Discovery in ex rel. Foreign Proceeding Pursuant to 28 U.S.C. 1782,
26   2012 U.S. Dist. LEXIS 98577, 2012 WL 2906761 (N.D. Cal. July 16, 2012)
27   (observing that “[t]he Supreme Court has consistently held that § 1782 does not
28
                                             13
     EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              20 of21
                                                                    22of Page
                                                                         35 ID #:20



 1   contain a ‘foreign-discoverability requirement’—i.e., there is no requirement that
 2   the information sought be discoverable under the law governing the foreign
 3   proceeding.”).
 4         Similarly, HL is not attempting to end-run German proof-gathering
 5   restrictions or policies and is not aware of any legal authority in Germany that
 6   holds that foreign discovery is not allowed and is considered an end run around
 7   any prohibition on such discovery under German law. Kennedy Dec., ¶ 16.
 8   Instead, the application is a good-faith attempt to acquire highly relevant
 9   evidence that HL needs to prepare for foreign proceedings and that may be lost
10   forever absent the order it seeks. Under the relevant case law, even if HL obtains
11   more evidence than a German court would order produced, § 1782 discovery is
12   still warranted. Accordingly, this factor weighs in favor of granting the requested
13   discovery.
14         The final Intel factor concerns whether the discovery sought is “unduly
15   intrusive or burdensome.” Intel, 542 U.S. at 265. In assessing this factor, a district
16   court should apply the standards of Federal Rule of Civil Procedure 26. See, e.g.,
17   MetaLab Design, Ltd. v. Zozi Int’l, Inc., No. 17-mc 80153-MEJ, 2018 U.S. Dist.
18   LEXIS 5448, at *4 (N.D. Cal. Jan. 11, 2018) (concluding that the petitioner’s
19   discovery request was overbroad under the standards of Fed. R. Civ. P. 26(b)(1));
20   Mees v. Buiter, 793 F.3d 291, 302 (2d Cir. 2015) (“[A] district court evaluating
21   a § 1782 discovery request should assess whether the discovery sought is
22   overbroad or unduly burdensome by applying the familiar standards of Rule 26
23   of the Federal Rules of Civil Procedure.”); see also Fed. R. Civ. P. 26(b)(1).
24   Under Rule 26, “[p]arties may obtain discovery regarding any non-privileged
25   matter that is relevant to any party’s claim or defense and proportional to the
26   needs of the case.” Fed. R. Civ. P. 26(b)(1). Proportionality depends, in part, on
27   “whether the burden or expense of the proposed discovery outweighs its likely
28
                                              14
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              21 of22
                                                                    22of Page
                                                                         35 ID #:21



 1   benefit.” Id. Moreover, “the court should be particularly wary of denying
 2   [§ 1782] discovery on relevance grounds.” See In re Application Pursuant to 28
 3   U.S.C. § 1782, No. M19-70, 2008 U.S. Dist. LEXIS 30617, at *33 (S.D.N.Y.
 4   Mar. 31, 2008) (finding it “inappropriate” to deny a § 1782 application on
 5   relevance grounds “[g]iven the broadly permissive standard by which a court
 6   evaluates the relevance of discoverable material, and the parties’ presentation of
 7   a factual dispute regarding the relevance of the discovery sought.”).
 8         Here, the proposed subpoenas set forth a limited number of documents
 9   covering a limited time frame and a limited amount of depositions. The
10   documents being sought from the Vessel are those maintained in the normal
11   course of business and are directly relevant to HL’s defense of cargo claims
12   against it. The Vessel inspection will allow identification and preservation of key
13   evidence from the ship. The depositions will also aid in this discovery process
14   and the defense of these cargo claims. If the crew members are not deposed now,
15   they are likely to leave the ship and forever be unavailable to HL to obtain eye
16   witness testimony relating to the incident. Also, HL plans to provide this Court’s
17   order and the subpoenas to the attorneys for the Vessel owner, and to local
18   counsel if any are appointed, prior to her arrival in Long Beach so as to minimize
19   any disruption with respect to Vessel operations while she is in port. Accordingly,
20   the final Intel factor also weighs in favor of HL’s application.
21   IV.   CONCLUSION
22         HL has satisfied the statutory requirements under 28 U.S.C. § 1782 for
23   obtaining discovery in aid of foreign proceedings. The discretionary factors set
24   forth by the U.S. Supreme Court weigh heavily in support of granting the
25   requested relief. The testimony, documents, and items sought by HL are vital to
26   HL’s defenses and limited in nature. Therefore, an order is warranted granting
27   HL’s Application and permitting HL to serve the subpoenas attached to the
28
                                            15
     EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LBDocument
                                Document
                                       1 6-2
                                         FiledFiled
                                              03/26/21
                                                    05/04/21
                                                         PagePage
                                                              22 of23
                                                                    22of Page
                                                                         35 ID #:22



 1   application on the master and other officers of the M/V ONE APUS while it is
 2   present in this judicial district.
 3
 4           Dated this 26th day of March, 2021.
 5                                        SCHWABE, WILLIAMSON & WYATT, P.C.
 6
 7
                                          /s/ Philip R. Lempriere
 8                                        Philip Lempriere, CASB #143613
                                          Email: plempriere@schwabe.com
 9                                        Attorney for Hapag-Lloyd Aktiengesellschaft
10   PDX\AMU\30344784.4

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               16
      EX PARTE APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 1 of24
                                                                      12of Page
                                                                           35 ID #:23




                              EXHIBIT A
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 2 of25
                                                                      12of Page
                                                                           35 ID #:24



  1    Philip Lempriere (State Bar No. 143613)
       Email: plempriere@schwabe.com
  2    Schwabe, Williamson & Wyatt, P.C.
       1420 5th Avenue, Suite 3400
  3    Seattle, WA 98101-4010
       Telephone: 206.622.1711
  4    Facsimile: 206.292.0460
       Attorneys for Applicant,
  5    Hapag-Lloyd Aktiengesellschaft

  6

  7

  8                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  9                                      SOUTHERN DIVISION
 10
       In re Application of                              No.:
 11
       HAPAG-LLOYD                                       SUBPOENA TO PRODUCE DOCUMENTS,
 12    AKTIENGESELLSCHAFT                                INFORMATION, OR OBJECTS OR TO
                                                         PERMIT INSPECTION OF THE PREMISES
 13    Applicant,                                        IN A CIVIL ACTION

 14    For Order Authorizing Discovery For Use In
       Foreign Proceedings Under 28 U.S.C.
 15    § 1782

 16   TO:      Master of M/V ONE APUS (IMO# 9806079)
               Port of Long Beach
 17            Long Beach, California

 18                YOU ARE COMMANDED to appear at the time, date, and place set forth below to
      testify at a deposition to be taken in this civil action. If you are an organization, you must designate
 19   one or more officers, directors, or managing agents, or designate other persons who consent to testify
      on your behalf about the following matters, or those set forth in an attachment:
 20
        PLACE OF TESTIMONY                                                 DATE AND TIME:
 21

 22     Port of Long Beach, California                                     April 6, 2021
        M/V ONE APUS (IMO# 9806079)                                        9:00 a.m. (Pacific time)
 23
                 Production: You, or your representatives, must also bring with you to the deposition the
 24   following documents, electronically stored information, or objects, and must permit inspections,
      copying, testing, or sampling of the material:
 25
               See Attachment A.
 26

 27

 28 Page 1 -        SUBPOENA TO MASTER OF M/V ONE APUS                                    SCHWABE, WILLIAMSON &
                                                                                                  WYATT, P.C.
                                                                                               Attorneys at Law
                                                                                          1420 5th Avenue, Suite 3400
                                                                                            Seattle, WA 98101-4010
                                                                                           Telephone: 206.622.1711
                                                                                              Fax: 206.292.0460
      PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 3 of26
                                                                      12of Page
                                                                           35 ID #:25



  1   PLACE:                                                                DATE AND TIME

  2   Port of Long Beach, California                                        April 6, 2021
      M/V ONE APUS (IMO# 9806079)                                           9:00 a.m. (Pacific time)
  3

  4          The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place
      of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule
  5   45(e) and (g), relating to your duty to respond to this subpoena and the potential consequences of not
      doing so.
  6                                                                        DATE
  7     Clerk of the Court

  8     _______________________________

  9     OR
 10     Attorney’s Signature
 11
        By: /s/ Philip Lempriere                                           March 25, 2021
 12     Philip Lempriere, CASB #143613
        plempriere@schwabe.com
 13     1420 5th Avenue, Suite 3400
        Seattle, WA 98101-4010
 14     Telephone: 206.622.1711
        Facsimile: 206.292.0460
 15
        Attorneys for Applicant Hapag-Lloyd
 16     Aktiengesellschaft
               The name, address, e-mail address, and telephone number of the attorneys
 17     representing Hapag-Lloyd Aktiengesellschaft, who issue or request this subpoena, are:
 18
                Philip Lempriere, CASB #143613
 19             1420 5th Avenue, Suite 3400
                Seattle, WA 98101-4010
 20             Telephone: 206.622.1711

 21                          Notice to the person who issues or requests this subpoena
               If this subpoena commands the production of documents, electronically stored information,
 22            or tangible things before trial, a notice and a copy of the subpoena must be served on each
               party in this case before it is served on the person to whom it is directed. Fed. R. Civ. P.
 23            45(a)(4).

 24

 25

 26

 27

 28 Page 2 -        SUBPOENA TO MASTER OF M/V ONE APUS                                    SCHWABE, WILLIAMSON &
                                                                                                  WYATT, P.C.
                                                                                               Attorneys at Law
                                                                                          1420 5th Avenue, Suite 3400
                                                                                            Seattle, WA 98101-4010
                                                                                           Telephone: 206.622.1711
                                                                                              Fax: 206.292.0460
      PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 4 of27
                                                                      12of Page
                                                                           35 ID #:26



  1                   Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
                                                                             (iv) subjects a person to undue burden.
       (c) Place of Compliance.                                           (B) When Permitted. To protect a person subject to or affected by a subpoena,
  2                                                                     the court for the district where compliance is required may, on motion, quash or
        (1) For a Trial, Hearing, or Deposition. A subpoena             modify the subpoena if it requires:
  3    may command a person to attend a trial, hearing, or                    (i) disclosing a trade secret or other confidential research, development, or
       deposition only as follows:                                      commercial information; or
          (A) within 100 miles of where the person resides,                  (ii) disclosing an unretained expert’s opinion or information that does
  4    is employed, or regularly transacts business in                  not describe specific occurrences in dispute and results from the expert’s
       person; or                                                       study that was not requested by a party.
          (B) within the state where the person resides, is                (C) Specifying Conditions as an Alternative. In the circumstances
  5    employed, or regularly transacts business in person, if the      described in Rule 45(d)(3)(B), the court may, instead of quashing or
       person                                                           modifying a subpoena, order appearance or production under specified
            (i) is a party or a party’s officer; or                     conditions if the serving party:
  6                                                                          (i) shows a substantial need for the testimony or material that cannot be
            (ii) is commanded to attend a trial and would not
       incur substantial expense.                                       otherwise met without undue hardship; and
  7                                                                          (ii) ensures that the subpoenaed person will be reasonably compensated.
        (2) For Other Discovery. A subpoena may command:
         (A) production of documents, electronically stored             (e) Duties in Responding to a Subpoena.
  8    information, or tangible things at a place within 100 miles
       of where the person resides, is employed, or regularly             (1) Producing Documents or Electronically Stored Information. These
  9    transacts business in person; and                                procedures apply to producing documents or electronically stored
          (B) inspection of premises at the premises to be inspected.   information:
                                                                           (A) Documents. A person responding to a subpoena to produce documents
 10    (d) Protecting a Person Subject to a Subpoena;                   must produce them as they are kept in the ordinary course of business or must
                                                                        organize and label them to correspond to the categories in the demand.
           Enforcement.                                                    (B) Form for Producing Electronically Stored Information Not Specified. If
 11     (1) Avoiding Undue Burden or Expense; Sanctions. A              a subpoena does not specify a form for producing electronically stored
       party or attorney responsible for issuing and serving a          information, the person responding must produce it in a form or forms in
       subpoena must take reasonable steps to avoid imposing
 12    undue burden or expense on a person subject to the
                                                                        which it is ordinarily maintained or in a reasonably usable form or forms.
                                                                           (C) Electronically Stored Information Produced in Only One Form. The
       subpoena. The court for the district where compliance is         person responding need not produce the same electronically stored
 13    required must enforce this duty and impose an appropriate        information in more than one form.
       sanction—which may include lost earnings and reasonable             (D) Inaccessible Electronically Stored Information. The person responding
       attorney’s fees—on a party or attorney who fails to comply.      need not provide discovery of electronically stored information from sources
 14      (2) Command to Produce Materials or Permit                     that the person identifies as not reasonably accessible because of undue
              Inspection.                                               burden or cost. On motion to compel discovery or for a protective order, the
 15       (A) Appearance Not Required. A person commanded to            person responding must show that the information is not reasonably
       produce documents, electronically stored information, or         accessible because of undue burden or cost. If that showing is made, the court
       tangible things, or to permit the inspection of premises, need   may nonetheless order discovery from such sources if the requesting party
 16    not appear in person at the place of production or inspection    shows good cause, considering the limitations of Rule 26(b)(2)(C). The court
       unless also commanded to appear for a deposition, hearing, or    may specify conditions for the discovery.
       trial.                                                           (2) Claiming Privilege or Protection.
 17       (B) Objections. A person commanded to produce                   (A) Information Withheld. A person withholding subpoenaed information
       documents or tangible things or to permit inspection may         under a claim that it is privileged or subject to protection as trial-preparation
       serve on the party or attorney designated in the subpoena a
 18    written objection to inspecting, copying, testing, or sampling
                                                                        material must:
                                                                             (i) expressly make the claim; and
       any or all of the materials or to inspecting the premises—or          (ii) describe the nature of the withheld documents, communications, or
 19    to producing electronically stored information in the form or    tangible things in a manner that, without revealing information itself
       forms requested. The objection must be served before the         privileged or protected, will enable the parties to assess the claim.
       earlier of the time specified for compliance or 14 days after      (B) Information Produced. If information produced in response to a
 20    the subpoena is served. If an objection is made, the following   subpoena is subject to a claim of privilege or of protection as trial-
       rules apply:                                                     preparation material, the person making the claim may notify any party that
              (i) At any time, on notice to the commanded person,
 21    the serving party may move the court for the district where
                                                                        received the information of the claim and the basis for it. After being
                                                                        notified, a party must promptly return, sequester, or destroy the specified
       compliance is required for an order compelling production        information and any copies it has; must not use or disclose the information
 22    or inspection.                                                   until the claim is resolved; must take reasonable steps to retrieve the
              (ii) These acts may be required only as directed in the   information if the party disclosed it before being notified; and may promptly
       order, and the order must protect a person who is neither a      present the information under seal to the court for the district where
 23    party nor a party’s officer from significant expense resulting   compliance is required for a determination of the claim. The person who
       from compliance                                                  produced the information must preserve the information until the claim is
 24      (3) Quashing or Modifying a Subpoena.                          resolved.
          (A) When Required. On timely motion, the court for             (g) Contempt.
       the district where compliance is required must quash or            The court for the district where compliance is required—and also, after a
 25    modify a subpoena that:                                          motion is transferred, the issuing court—may hold in contempt a person
              (i) fails to allow a reasonable time to comply;           who, having been served, fails without adequate excuse to obey the
              (ii) requires a person to comply beyond the
 26    geographical limits specified in Rule 45(c);
                                                                        subpoena or an order related to it.
              (iii) requires disclosure of privileged or other
 27    protected matter, if no exception or waiver applies; or


 28 Page 3 -          SUBPOENA TO MASTER OF M/V ONE APUS                                                                         SCHWABE, WILLIAMSON &
                                                                                                                                         WYATT, P.C.
                                                                                                                                      Attorneys at Law
                                                                                                                                 1420 5th Avenue, Suite 3400
                                                                                                                                   Seattle, WA 98101-4010
                                                                                                                                  Telephone: 206.622.1711
                                                                                                                                     Fax: 206.292.0460
      PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 5 of28
                                                                      12of Page
                                                                           35 ID #:27



  1
                                             PROOF OF SERVICE
  2

  3     DATE                            PLACE
        SERVED
  4

  5     SERVED ON (PRINT                MANNER OF SERVICE
        NAME)
  6

  7
        SERVED BY (PRINT                TITLE
  8     NAME)

  9
 10                                      DECLARATION OF SERVER

 11         I declare under penalty of perjury under the laws of the State of California that the foregoing
        information contained in the Proof of Service is true and correct.
 12

 13     Executed on                     _____________________________________________________
                                        SIGNATURE OF SERVER
 14     _______________
        DATE/PLACE                      _____________________________________________________
 15                                     ADDRESS OF SERVER
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 4 - SUBPOENA TO MASTER OF M/V ONE APUS                                          Attorneys at Law
                                                                                      1420 5th Avenue, Suite 3400
                                                                                        Seattle, WA 98101-4010
                                                                                       Telephone: 206.622.1711
                                                                                          Fax: 206.292.0460
       PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 6 of29
                                                                      12of Page
                                                                           35 ID #:28



  1                                                Attachment A

  2                      ONE APUS, Container loss incident November 30, 2020
                                List of Documents and information request
  3   Notes & Definitions
  4   1. Hapag-Lloyd AG, demands that ONE and vessel owner and manager protect and preserve all
         documents, records, logs, and ESI requested by Hapag-Lloyd AG, in addition to all physical
  5
         evidence arising from, related to, or in connection with this incident and reserve the right to
  6      extend the request list as necessary.

  7   2. Whole Voyage means the period from end of sea passage for the first port that a container was
         loaded onto the vessel that was on-board at the time of the incident up until the date of this
  8      request.
  9   3. Subject Voyage means from arrival Yantian, China, until arrival Kobe, Japan in November –
         December 2020.
 10

 11   4. SMS means the documented management system pursuant to the ISM Code and all other
         circulars, orders, bulletins, directives, or communications of a similar nature that provide
 12      instruction and/or guidance in respect of the operation of the Vessel.

 13   5. Email communications should be provided in soft copy as a “.pst” file or similar with all original
         meta data preserved within the communication.
 14
      6. Where any records are in an electronic format, whether pursuant to a proprietary software,
 15
         bespoke software or generally available software, (such as Excel or Word), the original files
 16      should be preserved and provided along with the attendant meta data.

 17   1.     Inspections

 18          1.1       Marine Surveyor inspection as needed of conditions and copying of relevant data and
                       information relating to the casualty including without limitation:
 19            1.1.1     On-deck and below-deck areas where cargo was stowed, including but not limited to
 20                      lost or damaged cargo;
               1.1.2     The ship’s bridge or wheelhouse from which the officers navigated the vessel;
 21            1.1.3     The ship’s office and/or cargo control room; and
               1.1.4     The engine room and engine control room.
 22          1.2       Expert inspection of conditions and copying of data form the ship’s electronic
                       equipment including without limitation:
 23            1.2.1     Electronic Chart Display Information System and any similar systems (“ECDIS”);
 24            1.2.2     Voyage Data Recorders (“VDR”);
               1.2.3     Cargo stowage and cargo lashing-related computer programs;
 25            1.2.4     Vessel stability computer programs;
               1.2.5     Weather routing systems; and
 26            1.2.6     Other ship’s systems that relate to navigation, voyage planning, and the ship’s
                         propulsion, auxiliary, and related equipment and machinery.
 27

 28                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 5 - SUBPOENA TO MASTER OF M/V ONE APUS                                           Attorneys at Law
                                                                                       1420 5th Avenue, Suite 3400
                                                                                         Seattle, WA 98101-4010
                                                                                        Telephone: 206.622.1711
                                                                                           Fax: 206.292.0460
       PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 7 of30
                                                                      12of Page
                                                                           35 ID #:29



  1   2.     General Information and Trading Certificates

  2          2.1      Vessel particulars sheet.
             2.2      Latest Q88.
  3          2.3      Continuous Synopsis Record from new build.
  4          2.4      Certificate of Registration.
             2.5      Bareboat certificate.
  5          2.6      Tonnage certificate.
             2.7      Loadline certificate.
  6          2.8      Safety construction certificate with attachments.
             2.9      IOPCC Certificate and Form A.
  7          2.10     SMC with endorsement on the rear.
  8          2.11     DOC with endorsement on the rear.

  9   3.     Electronic Stored Data

 10          3.1      A mirror image of the Load Computer with all software, files, and ESI, including, but
                      not limited to, stack weights, tier weights, lashing forces, vessel trim and stability, bay
 11                   and stow plans, etc. for the Whole Voyage and any applicable operators manual.
             3.2      A mirror image of any computer located on the bridge, cargo control room, and engine
 12
                      control room, which belongs to the vessel and contains shipboard files,
 13                   communications, records, ESI, etc.
             3.3      An electronic version of the complete BAPLIE.
 14          3.4      All pre stow and final load plans and ESI for the Whole Voyage.
             3.5      All Bon Voyage System (or similar type system) software, files, and ESI for the subject
 15                   voyage, including, but not limited to, weather reports and information, in addition to all
                      forecasting data relative to synchronous or parametric rolling, and any other ship
 16
                      movements for the Subject Voyage; and any applicable operators manual.
 17          3.6      All ESI for the Subject Voyage including, but not limited to, rolling, pitching, heaving,
                      and other vessel movement in the seaway.
 18          3.7      All ESI for the Subject Voyage stored in ECDIS; and any applicable operators manual.
             3.8      Any ESI or printed data or alarms loggers on the bridge or in other locations as to the
 19                   operation and functioning of all bridge, navigation and steering machinery and
                      equipment for the Subject Voyage.
 20
             3.9      Any ESI or printed data or alarm loggers in the engine room or in other locations as to
 21                   the operation and functioning of all engine room related machinery and equipment for
                      the Subject Voyage.
 22          3.10     All engine order telegraph records for the Subject Voyage, whether in paper or ESI
                      form.
 23          3.11     All course recorder movements for the Subject Voyage, whether in paper or ESI form.
 24          3.12     All positioning and speed records for the Subject Voyage, whether in paper or ESI
                      form.
 25          3.13     To the extent not covered by the above, all electronically saved data from the voyage
                      data recorder or other similar recording systems, for the Subject Voyage, including
 26                   audio.
 27   4.     Weather
 28                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 6 - SUBPOENA TO MASTER OF M/V ONE APUS                                              Attorneys at Law
                                                                                          1420 5th Avenue, Suite 3400
                                                                                            Seattle, WA 98101-4010
                                                                                           Telephone: 206.622.1711
                                                                                              Fax: 206.292.0460
       PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 8 of31
                                                                      12of Page
                                                                           35 ID #:30



  1          4.1      All weather forecasts received for the Subject Voyage.
             4.2      Details of any subscription service used to provide weather details to the vessel.
  2          4.3      Downloads from weather information services relied on in decision making showing
                      forecast wind speed, waves, swell etc. for the Subject Voyage.
  3
             4.4      Tracking and weather routing details to and from the vessel during the Subject Voyage.
  4          4.5      Barograph for Subject Voyage.

  5   5.     Communications

  6          5.1      All communications to and from the vessel during the Subject Voyage regarding the
                      weather, the routing of the vessel, condition of the vessel, change in course and/or
  7                   speed, vessel rolling, concerns regarding the vessel stow, and loss or damage to
                      containers.
  8

  9   6.     Cargo Securing & Vessel Condition

 10          6.1   Full copy of Class Society stamped Cargo Securing Manual and a copy of Approval
                   Certificate/ Design Appraisal Document or letter issued in relation to the approval.
 11         6.2    Lashing Program:
              6.2.1 Approval certificate/Design Appraisal Document (DAD);
 12           6.2.2 Lashing Test conditions submitted and approved;
 13           6.2.3 Lashing Program Parameters – General: roll angle and period, pitch angle, wind
                     speed, vessel speed, lashing angle, lashing stiffnesses (both short and long), container
 14                  door and closed end stiffnesses, lashing bridge stiffnesses, height and offset from
                     each row centreline of the lashing securing point on the vessel/lashing bridge; Safe
 15                  Working Loads for containers, lashings and securing fittings;
              6.2.4 Lashing Program Parameters – Wind: settings for wind force on both fully exposed
 16                  and partially exposed stacks;
 17           6.2.5 Lashing Program Parameters – Environment: settings for geographical location of
                     ship operation;
 18           6.2.6 Drawings of all lashing bridges, hatch covers and decks showing the location of fixed
                     container fittings and lashing securing points/d-rings;
 19         6.3    Stress Monitoring Program
              6.3.1 Approval Certificate
 20           6.3.2 Records for the incident voyage
 21         6.4    Approved stability book.
            6.5    Preservation of all lashing/securing equipment associated with any cargo shift, labelled
 22                for identification purposes, indicating the slot number and location such as which
                   corner casting of the container a twist locks was located, where a lashing bar was
 23                secured (at both the container and the vessel) etc. so as to be able to recreate the
                   securing arrangements.
 24
            6.6    Details of any failed deck fittings/hatch cover fittings including location and
 25                photographs of sufficient quantity and quality to build a 3D model;
            6.7    Container fittings and securing devices:
 26                6.7.1    Inventory at the time of the incident;
                   6.7.2    Certificates;
 27                6.7.3    SMS requirements for inspection maintenance
                   6.7.4    Records of inspection and maintenance
 28                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 7 - SUBPOENA TO MASTER OF M/V ONE APUS                                            Attorneys at Law
                                                                                             1420 5th Avenue, Suite 3400
                                                                                               Seattle, WA 98101-4010
                                                                                              Telephone: 206.622.1711
                                                                                                 Fax: 206.292.0460
       PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
         Case 3:21-mc-80107-LB
                             Document
                               Document
                                      1-16-2
                                           Filed
                                               Filed
                                                  03/26/21
                                                     05/04/21
                                                            Page
                                                              Page
                                                                 9 of32
                                                                      12of Page
                                                                           35 ID #:31



  1                   6.7.5   All requisitions since delivery of vessel;
                      6.7.6   Delivery notes for all items provided since delivery of vessel;
  2                   6.7.7   SMS requirements for inspection of securing of cargo prior to departure from
                              port and while on voyage;
  3
                      6.7.8   Records evidencing above inspections undertaken, including records of any
  4                           tightening or other adjusting of the securing arrangements for Whole Voyage.
             6.8      Heavy weather:
  5                   6.8.1   SMS requirements in respect of navigation and cargo care when approaching,
                              entering and being in heavy weather;
  6                   6.8.2   Records evidencing that the SMS requirements were followed for Subject
                              Voyage;
  7
             6.9      Daily sounding records for ballast, fuel tanks and bilges with sounding tables for the
  8                   Whole Voyage.
             6.10     Record of visually observed draughts for each port (arrival and departure) for the
  9                   Whole Voyage.
 10   7.     Class Certificates & Class Documents
 11          7.1      Classification certificate.
 12          7.2      Class of survey / statutory certificate status at time of incident.
             7.3      Details of any conditions/recommendations/memorandums/visas of Class existing at
 13                   the time of the incident.
             7.4      Any short term certificates issued by Class as a consequence of incident including
 14                   associated correspondence.
             7.5      Class report into damage.
 15          7.6      Class report reinstating class.
 16          7.7      Class survey detailing damage arising from the incident and any
                      condition/recommendation/memorandum/visa issued by Class as consequence of
 17                   damage.
             7.8      Class survey closing out any condition/recommendation/memorandum/visa issued by
 18                   Class as consequence of damage.
 19   8.     Vessel Inspections
 20          8.1      Last 3 Port State Control Inspection reports.
 21          8.2      All correspondence generated as a consequence of the above inspection
                      report/observations contained therein.
 22          8.3      Last flag state report, (if any).
             8.4      All correspondence generated as a consequence of the above inspection
 23                   report/observations contained therein.
 24   9.     Crew
 25
             9.1      Crew list as at the time of the incident.
 26          9.2      Minimum safe manning certificate.
             9.3      Familiarization training on joining the vessel.
 27          9.4      Certificate of Competency (Flag) for Master, C/E and all navigating and engineering
                      officers.
 28                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 8 - SUBPOENA TO MASTER OF M/V ONE APUS                                           Attorneys at Law
                                                                                       1420 5th Avenue, Suite 3400
                                                                                         Seattle, WA 98101-4010
                                                                                        Telephone: 206.622.1711
                                                                                           Fax: 206.292.0460
       PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
          Case 3:21-mc-80107-LB
                              Document
                                 Document
                                       1-1 6-2
                                            FiledFiled
                                                   03/26/21
                                                       05/04/21
                                                             Page
                                                                Page
                                                                  10 of
                                                                      3312
                                                                         of 35
                                                                            Page ID #:32



  1          9.5      Certificate of Competency (State where examinations sat)for Master, C/E and all
                      navigating and engineering officers.
  2          9.6      Medical certificates for all crew.
             9.7      Records of any alcohol tests taken after the incident.
  3
             9.8      Any communications to/from the vessel relating to alcohol test after the incident.
  4          9.9      Last routine drug and alcohol test.
             9.10     Last three sets of hand over notes for Master, Deck Officers and Engineering Officers.
  5
             For two months prior to the incident:
  6
             9.11 Watch keeping rotation.
  7          9.12 UMS rotation.
             9.13 Hours of rest records in respect of:
  8            9.13.1 Master;
  9            9.13.2 Navigational officers of the watch;
               9.13.3 Navigational rating;
 10            9.13.4 Chief Engineer;
               9.13.5 Engineering officers of the watch;
 11            9.13.6 Engineering ratings.
             9.14 Training record from pre-briefing sessions attended in office before joining.
 12

 13
      10.    General Vessel Plans
 14
             (Please provide as pdfs if possible)
 15
             10.1     General Arrangement.
 16          10.2     Capacity Plan.
             10.3     Shell expansion plan.
 17          10.4     Bay plan.
             10.5     Cargo Securing plan.
 18
      11.    ISM Code
 19

 20          11.1  Safety Management System Index and list of other SMS documents.
             11.2  Safety Management System.
 21          11.3  List of all reporting forms in use on the vessel.
             11.4  Last External Audit.
 22          11.5  Any correspondence arising from last external audit.
             11.6  Last Internal Audit.
 23          11.7  Any correspondence arising from last internal audit.
 24          11.8  If the SMS requires navigational audits to be undertaken, either internal or external, the
                   records of the last two audits.
 25          11.9 Any correspondence arising from the last navigational audit.
             11.10 Critical equipment list.
 26          11.11 Risk assessments.
             11.12 Permits to work.
 27

 28    12. Post Incident Documents
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 9 - SUBPOENA TO MASTER OF M/V ONE APUS                                            Attorneys at Law
                                                                                        1420 5th Avenue, Suite 3400
                                                                                          Seattle, WA 98101-4010
                                                                                         Telephone: 206.622.1711
                                                                                            Fax: 206.292.0460
       PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
          Case 3:21-mc-80107-LB
                              Document
                                 Document
                                       1-1 6-2
                                            FiledFiled
                                                   03/26/21
                                                       05/04/21
                                                             Page
                                                                Page
                                                                  11 of
                                                                      3412
                                                                         of 35
                                                                            Page ID #:33



  1
             12.1  Protest.
  2          12.2  Accident reports sent to company.
             12.3  Accident reports sent to Flag.
  3          12.4  Accident report sent to port / local authority.
  4          12.5  Accident reports sent to charterers.
             12.6  Statements of fact and crew statements, (if drafted).
  5          12.7  Any communications with Owners / Managers / Charterers / Agents other parties about
                   the incident.
  6          12.8 Photos taken by crewmembers of cargo.
             12.9 Videos taken by crewmembers of cargo.
  7          12.10 Repair list.
  8
      13.    Bridge – Documents
  9
             13.1     Master’s standing orders.
 10          13.2     Result of sea trial.
             13.3     Maneuvering poster.
 11
      14.    Bridge/Engine Room – Log books / Records / Checklists
 12
             (For Whole Voyage)
 13
             14.1 Official log book (if carried).
 14
             14.2 Rough deck/bridge log book.
 15          14.3 Fair deck/bridge log book.
             14.4 Rough engine log book.
 16          14.5 Fair engine log book.
             14.6 All ISM mandated checklists evidencing compliance with SMS such as:
 17           14.6.1 Pilot card;
              14.6.2 Pilot information sheet;
 18
              14.6.3 Pre-departure check list;
 19           14.6.4 Daily checklists;
              14.6.5 Checklists for special contingencies such as fog, heavy weather etc.;
 20           14.6.6 Pre-arrival checklists.
             14.7 GPS Log.
 21          14.8 GPS print out.
             14.9 Compass error log.
 22
             14.10 Master’s night orders.
 23          14.11 Bridge Bell/movement book.
             14.12 Engine Bell/movement book.
 24          14.13 GMDSS log book.
             14.14 Copy of distress/pan pan/securite message.
 25
      15.    Bridge - Navigation
 26

 27          15.1     Berth to berth passage plan.
             15.2     Check list for passage plan.
 28                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 10 - SUBPOENA TO MASTER OF M/V ONE APUS                                       Attorneys at Law
                                                                                    1420 5th Avenue, Suite 3400
                                                                                      Seattle, WA 98101-4010
                                                                                     Telephone: 206.622.1711
                                                                                        Fax: 206.292.0460
       PDX\30455608.1.docx
Case 8:21-mc-00015-DOC-JDE
          Case 3:21-mc-80107-LB
                              Document
                                 Document
                                       1-1 6-2
                                            FiledFiled
                                                   03/26/21
                                                       05/04/21
                                                             Page
                                                                Page
                                                                  12 of
                                                                      3512
                                                                         of 35
                                                                            Page ID #:34



  1          15.3     All sources of published material used in preparing the passage plan / preparing for port
                      entry such as pilot books, Guide to port entry etc. (In addition to making a copy of the
  2                   material pages, also copy the title page of the publication showing the name and edition
                      date / number. For nautical publications that have a scheme of corrections, also copy
  3
                      the page recording the corrections that have been made.)
  4
       16. Cargo – General
  5
             16.1     Statement of facts for each port during the Voyage.
  6          16.2     Photos taken during loading, completion of loading, completion of lashing.
             16.3     Cargo / Deck log.
  7          16.4     Ballasting / de-ballasting plan.
             16.5     Dangerous cargo manifest.
  8
             16.6     Chief Officer’s written orders to crew for cargo operations.
  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
      Page 11 - SUBPOENA TO MASTER OF M/V ONE APUS                                            Attorneys at Law
                                                                                         1420 5th Avenue, Suite 3400
                                                                                           Seattle, WA 98101-4010
                                                                                          Telephone: 206.622.1711
                                                                                             Fax: 206.292.0460
       PDX\30455608.1.docx
